Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 1 PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE UNDERWRITING AGREEMENT September 17, 2007 Public Service Company of New Hampshire Energy Park 780 North Commercial Street Manchester, New Hampshire 03101-1134 1. Purchase and Sale. On the basis of the representations and warranties, and subject to the terms and conditions set forth in this agreement (this  Agreement ), the Underwriters (defined below) shall purchase from Public Service Company of New Hampshire (the  Company ), severally and not jointly, and the Company shall sell to the Underwriters, the principal amount of the Companys 6.15% First Mortgage Bonds, Series N, Due 2017, set forth opposite the name of the Underwriters in Schedule I hereto at the price specified in Schedule III hereto (the aggregate principal amount of the bonds described in Schedule I hereto are hereinafter referred to as the  Bonds ). 2. Underwriters. The term  Underwriters , as used herein, shall be deemed to mean Lehman Brothers Inc. (the Representative) and the other several persons, firms or corporations named in Schedule I hereto (including all substituted Underwriters under the provisions of Section 10 hereof). All obligations of the Underwriters hereunder are several and not joint. 3. Representations and Warranties of the Company and the Underwriters. (a) The Company represents and warrants to and agrees with the Underwriters that: (i) A registration statement on Form S-3 (File No. 333-141425-01) relating to the Bonds (i) has been prepared by the Company in conformity with the requirements of the Securities Act of 1933, as amended (the  Securities Act ), and the rules and regulations (the  Rules and Regulations ) of the Securities and Exchange Commission (the  Commission ) thereunder; (ii) has been filed with the Commission under the Securities Act; and (iii) is effective under the Securities Act. Copies of such registration statement and any amendment thereto have been delivered by the Company to the Representative. As used in this Agreement: (A)  Effective Date  means any date as of which any part of such registration statement relating to the Bonds became, or is deemed to have become, effective under the Securities Act in accordance with Rule 430B of the Rules and Regulations; (B)  Applicable Time  means 2:50 p.m. (New York City time) on the date of this Agreement; (C)  Prospectus  means the final prospectus relating to the Bonds included in the Registration Statement, including any prospectus supplement thereto relating to the Bonds, as filed with the Commission pursuant to Rule 424(b) of the Rules and Regulations; (D)  Preliminary Prospectus  means the final prospectus relating to the Bonds included in the Registration Statement, including any preliminary prospectus supplement thereto relating to the Bonds, as filed with the Commission pursuant to Rule 424(b) of the Rules and Regulations; (E)  Registration Statement  means, collectively, the various parts of such registration statement, each as amended as of the Effective Date for such part, including any Preliminary Prospectus or the Prospectus and all exhibits to such registration statement; (F)  Issuer Free Writing Prospectus  means each free writing prospectus (as defined in Rule 405 of the Rules and
